Title: To James Madison from William Jones, 23 February 1814 (Abstract)
From: Jones, William
To: Madison, James


        § From William Jones. 23 February 1814, Navy Department. “I have the honor to submit, for your consideration, the appointment of William Boyd, of Maryland, as Second Lieutenant in the Marine Corps, during the late recess of Congress, and whose name was omitted in the list presented to you on the 17th. instant. He received his appointment on the 24th: of September last.”
        Adds in a postscript: “The sickness of the Clerk who keeps the officer record may account for the omission.”
       